 Case 3:21-cv-00103-JPG Document 28 Filed 05/04/21 Page 1 of 3 Page ID #69




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DALLAS RIVERS, #91984,                          )
                                                 )
                Plaintiff,                       )
                                                 )
 vs.                                             )   Case No. 21-cv-00103-JPG
                                                 )
 NURSE RACHELLE BRAUN and                        )
 NURSE PRACTITIONER M.                           )
 DAMBACHER,                                      )
                                                 )
                Defendants.                      )

                                MEMORANDUM & ORDER

GILBERT, District Judge:

       On January 28, 2021, this case was opened upon receipt of a Complaint filed pursuant to

42 U.S.C. § 1983 by Plaintiff Dallas Rivers. (Doc. 1). On the same date, the Court entered a

Notice and Order advising Plaintiff of his ongoing obligation to notify the Court of any address

changes within seven (7) days of the change. (Doc. 4). The Order states, “[Y]ou are advised that

if your address changes, you must notify the Court within seven days of the change by filing a

Notice of Change of Address. Failure to do so could result in the dismissal of your case.” (Id.).

Plaintiff was again reminded of his continuing obligation to advise the Court of any address

changes in the Order for Service of Process entered February 2, 2021. (Doc. 6, p. 4).

       After the Court screened the Complaint pursuant to 28 U.S.C. § 1915A, Plaintiff’s mail

was returned to the Court undeliverable on March 29, 2021. (See Docs. 12 and 21). Therefore,

on March 31, 2021, the Court entered the following show cause order:

   ORDER TO SHOW CAUSE: Plaintiff was advised of his continuing obligation to keep
   the Clerk of Court informed of any change in his address and that failure to timely update
   his address could result in dismissal of this action for want of prosecution. (See Doc. 4;
   Doc. 6, p. 4). One or more documents mailed to Plaintiff by the Court has been returned
   undeliverable. (See Docs. 12 and 21). Plaintiff is hereby ORDERED to SHOW CAUSE on

                                                1
 Case 3:21-cv-00103-JPG Document 28 Filed 05/04/21 Page 2 of 3 Page ID #70




   or before APRIL 13, 2021, why this action should not be dismissed based on his failure to
   comply with the Court’s Orders at Docs. 4 and 6 to update his address and for failure to
   prosecute his claims. FED. R. CIV. P. 41(b). Plaintiff is WARNED that failure to respond
   to this Order will result in dismissal of the action with prejudice. The Clerk is DIRECTED
   to transmit a copy of this Order to Show Cause to Plaintiff at the address he most recently
   provided to the Court.

(Doc. 23). To comply with the show cause order, Plaintiff was required to update his address

and/or explain why this case should not be dismissed for non-compliance with the Order. (Id.).

The deadline for doing so was April 13, 2021.

       That deadline has now passed, and Plaintiff has failed to notify the Court of his address

change. He has also failed to respond to the show cause order. The Court has since received

additional items addressed to Plaintiff and returned to the Court undeliverable. (See Docs. 14, 23,

26, and 27). The Court will not allow this matter to linger indefinitely. This action will be

dismissed with prejudice based on Plaintiff’s failure to comply with the Orders at Documents 4

and 6 and the Show Cause Order at Document 23. See FED. R. CIV. P. 41(b). The dismissal shall

not count as one of Plaintiff’s three allotted “strikes” within the meaning of 28 U.S.C. § 1915(g).

                                           Disposition

       IT IS ORDERED that this action is DISMISSED with prejudice, based on Plaintiff’s

failure to comply with the Court’s Orders at Documents 4 and 6 to notify the Court of any address

changes, to comply with the Court’s Order to Show Cause at Document 23, and to prosecute his

claims in this case. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997);

Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal does not count as one of

Plaintiff’s three allotted “strikes” within the meaning of Section 1915(g).

       IT IS ORDERED that Plaintiff’s obligation to pay the filing fee for this action was

incurred at the time the action was filed, regardless of subsequent developments in the case.




                                                 2
 Case 3:21-cv-00103-JPG Document 28 Filed 05/04/21 Page 3 of 3 Page ID #71




Accordingly, the filing fee of $350.00 remains due and payable. See 28 U.S.C. § 1915(b)(1);

Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(A)(4). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover,

if the appeal is found to be nonmeritorious, Plaintiff may also incur a “strike.” A proper and timely

motion filed pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline.

FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days

after the entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 5/4/2021

                                                      s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge




                                                 3
